Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 1 of 7 PageID #: 871




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                        CRIMINAL NO. 02-50038-01

 VERSUS                                          JUDGE ELIZABETH E. FOOTE

 PHIL ANDREW WILSON                              MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

       Defendant Phil Wilson (“Wilson”) moves to vacate his conviction under 28 U.S.C. §

 2255. [Record Document 168]. Because Wilson’s motion was filed more than a year after

 his conviction became final and because the void-for-vagueness holding of Johnson v.

 United States is inapplicable to his case, his motion is DENIED. 1

                                           Facts

       In 2002, Wilson was charged with possession with intent to distribute fifty grams

 or more of a mixture and substance containing a detectable amount of cocaine base and

 a quantity of a mixture and substance containing a detectable amount of cocaine

 hydrochloride, and a single count of conspiracy to possess with intent to distribute those

 drugs. Record Document 21. He proceeded to a jury trial and was found guilty on both

 counts.   Record Document 80.      On December 18, 2002, the Honorable Tom Stagg

 sentenced Wilson to 360 months’ imprisonment on each count, to run concurrently, along


 1 At the issuance of this opinion, the Bureau of Prisons website reflects that Wilson was
 released from custody on August 13, 2020. Because Wilson is currently on supervised
 release, his release from custody does not render his § 2255 moot. See United States v.
 Bejarano, 751 F.3d 280, 285 n.4 (5th Cir. 2014) (explaining that if the defendant is
 released from prison, yet still subject to a term of supervised release, his § 2255 claims
 are not mooted by his release from custody).
                                             1
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 2 of 7 PageID #: 872




 with ten years of supervised release. 2 Record Documents 94 & 95. Wilson appealed, and

 the Fifth Circuit affirmed his conviction. Record Document 114. On June 27, 2016, Wilson

 filed the instant § 2255 motion. Record Document 168.

                                    Law and Analysis

        A motion to vacate under § 2255 must be filed within one year of the latest of:

        (1) the date on which the judgment of conviction becomes final;

        (2) the date on which the impediment to making a motion created by
        governmental action in violation of the Constitution or laws of the United
        States is removed, if the movant was prevented from making a motion by
        such governmental action;

        (3) the date on which the right asserted was initially recognized by the
        Supreme Court, if that right has been newly recognized by the Supreme
        Court and made retroactively applicable to cases on collateral review; or

        (4) the date on which the facts supporting the claim or claims presented
        could have been discovered through the exercise of due diligence.

 28 U.S.C. § 2255(f).

        Following an unsuccessful appeal after which the defendant does not seek a writ

 of certiorari, a conviction becomes final when the time expires for filing the writ. Clay v.

 United States, 537 U.S. 522, 525 (2003). A writ of certiorari must be filed within ninety

 days of the entry of judgment. Id. (citing Supreme Court Rule 13(1)). The Fifth Circuit

 denied Wilson’s appeal on April 19, 2004. Thus, his time to petition for certiorari expired

 on July 19, 2004. Because he filed the instant motion on June 27, 2016, it is untimely

 unless another provision of § 2255(f) applies.




 2Wilson’s sentence was later reduced from 360 months to 270 months with ten years of
 supervised release to follow. Record Document 139.
                                              2
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 3 of 7 PageID #: 873




        Wilson argues that his motion is timely under § 2255(f)(3) because he filed it within

 one year of the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

 (2015).   Johnson invalidated the “residual clause” of the Armed Career Criminal Act

 (“ACCA”); the ACCA imposes increased sentences for firearm possession when an offender

 has three previous convictions for “violent felonies.” 18 U.S.C. § 924(e)(1). Prior to

 Johnson, the applicable prior violent felonies included certain enumerated offenses as well

 as those set forth in the residual clause— felonies “involv[ing] conduct that presents a

 serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(1), (e)(2)(B)(ii).

 Johnson, decided on June 26, 2015, concluded that the ACCA’s residual clause was

 unconstitutionally vague. 135 S. Ct. at 2557. Wilson filed the instant petition on June 27,

 2016, one year after Johnson. 3 To determine timeliness under § 2255(f), the Court must

 decide whether Johnson applies to Wilson. If it does, then his motion to vacate is timely.4

        In this case, the presentence report (“PSR”) determined that Wilson had an offense

 level of 42. Wilson had amassed a number of criminal history points, but ultimately what

 placed him in the top criminal history category, a category VI, was the PSR’s application

 of the career offender guideline, U.S.S.G. § 4B1.1(a). That is, because Wilson had two

 prior felony convictions, one for a controlled substance offense and the other for a crime

 of violence, he was deemed a career offender and automatically placed in criminal history

 category VI. His guideline range automatically became 360 months to life. Judge Stagg



 3 June 26, 2016 was a Sunday, thus filing on the next business day, June 27, 2016, was
 permissible.
 4 The Court would also note that on April 18, 2016, the Supreme Court held that

 Johnson’s rule was retroactive to cases on collateral review. Welch v. United States, 136
 S. Ct. 1257, 1265 (2016).
                                              3
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 4 of 7 PageID #: 874




 adopted the findings of the PSR, including the application of the career offender guideline,

 and sentenced Wilson within the guideline range.

          The Court’s inquiry here is focused upon Wilson’s crime of violence conviction; in

 the absence of that conviction, Wilson would not have been deemed a career offender

 under the Sentencing Guidelines. 5 Wilson’s prior crime of violence was accessory after

 the fact to second degree murder in North Carolina. At the time of Wilson’s sentencing,

 the career offender provision defined the term “crime of violence” as

          any offense under federal or state law, punishable by imprisonment for a
          term exceeding one year, that— (1) has as an element the use, attempted
          use, or threatened use of physical force against the person of another, or
          (2) is burglary of a dwelling, arson, or extortion, involves use of explosives,
          or otherwise involves conduct that presents a serious potential risk of
          physical injury to another.

 U.S.S.G. § 4B1.2 (2003) (emphasis added). The italicized portion uses the exact same

 language held unconstitutionally vague in Johnson, when applied to the ACCA’s residual

 clause. In light of Johnson, Wilson urges the Court to find that it was unconstitutional to

 use the residual clause to find that his accessory after the fact conviction was a crime of

 violence under the career offender provision of the Sentencing Guidelines. That is, Wilson

 argues that Johnson should be applied to invalidate the residual clause of the career

 offender guideline, as its language is identical to the now-invalidated residual clause of

 the ACCA.      Under Wilson’s theory, because Johnson announced a new rule that is

 applicable to his case, his § 2255 should be deemed timely filed, since it was filed within

 one year of the date the right was recognized by the Supreme Court.




 5   Wilson’s prior drug conviction is not challenged and thus not at issue here.
                                                4
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 5 of 7 PageID #: 875




         It is critical to recognize that in Johnson, the defendant’s sentence was enhanced

 by the ACCA, a statute, not by the Sentencing Guidelines. 135 S. Ct. at 2556. In Johnson’s

 aftermath, the Supreme Court expressly held that the Sentencing Guidelines are not

 subject to void-for-vagueness challenges because they are advisory, not mandatory.

 Beckles v. United States, 137 S. Ct. 886, 895 (2017). 6 Thus, under an advisory sentencing

 scheme, Beckles forecloses Wilson’s relief, which for purposes of the timing inquiry, means

 that Johnson is inapplicable and Wilson’s § 2255 is untimely.

         However, Wilson points out that he was sentenced in 2002, pre-Booker, i.e., under

 a mandatory sentencing scheme. United States v. Booker, 543 U.S. 200 (2005). Indeed,

 prior to the Supreme Court’s Booker decision, the Sentencing Guidelines were mandatory,

 and as such, binding on the district courts at sentencing. Booker, however, rendered them

 effectively advisory, such that they are now merely one sentencing factor for the court to

 consider in fashioning an appropriate sentence. Unquestionably, though, the law in effect

 at the time of Wilson’s sentencing was the mandatory sentencing scheme that, subject to

 limited exceptions, bound the sentencing courts, including the one that sentenced Wilson.

         The Government concedes that Beckles did not decide whether Johnson would

 apply to the mandatory Sentencing Guidelines.           Nonetheless, the Government’s

 supplemental briefing highlights a more recent Fifth Circuit case on point. 7 In United

 States v. London, the Fifth Circuit held that London’s § 2255 motion, which argued that

 when imposed pre-Booker, the residual clause of the career offender guideline was




 6   This Court previously stayed Wilson’s case pending an opinion in Beckles.
 7   The Government’s motion to supplement [Record Document 181] is GRANTED.
                                             5
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 6 of 7 PageID #: 876




 unconstitutionally vague under Johnson, was “untimely because he . . . failed to assert a

 right recognized in Johnson.” London, 937 F.3d 502, 509 (5th Cir. 2019). The Fifth Circuit

 explained that Johnson involved a challenge to a statute, the ACCA, that increased a

 defendant’s mandatory minimum and maximum sentences, whereas the career offender

 provision, even pre-Booker, did not similarly increase the statutory minimum and

 maximum penalties. Id. at 507. Instead, it

        only cabined a judge’s discretion in choosing a sentence within the statutory
        range. . . . The career offender designation only directed the discretion of
        the district judge within the statutory range . . . . That is distinguishable
        from Johnson, where applying the residual clause had the effect of
        increasing the punishment faced by the defendant by raising the statutory
        minimum and maximum sentences.

 Id. at 507-08. The newly recognized right asserted by London was that “a sentence

 determined by the vague language of the residual clause in U.S.S.G. § 4B1.2 pre-Booker

 violates constitutional due process.   This asserted right, we think, is not dictated by

 Johnson. . . . The Supreme Court has yet to decide whether a vagueness challenge can

 be raised under the pre-Booker Sentencing Guidelines.” Id. at 507. In fact, as Judge

 Costa’s concurrence instructed, “[i]n this circuit, the habeas clock restarts only if the

 Supreme Court has addressed the exact application of Johnson that would grant the

 prisoner relief.” Id. at 509.

        Accordingly, as the Fifth Circuit has held that Johnson does not afford relief under

 these circumstances, Wilson’s motion must be deemed untimely.




                                              6
Case 5:02-cr-50038-EEF-MLH Document 190 Filed 08/17/21 Page 7 of 7 PageID #: 877




                                         Conclusion

        Wilson’s motion to vacate is timely only if Johnson provides him with relief. Because

 Johnson is inapplicable to Wilson, his motion is time-barred. IT IS ORDERED that the

 motion to vacate [Record Document 168] is DENIED.

        Rule 11 of the Rules Governing Section 2255 Proceedings for the United States

 District Courts requires a district court to issue or deny a certificate of appealability when

 it enters a final order adverse to the movant. This Court, after considering the record and

 the standard set forth in 28 U.S.C. § 2253, DENIES a certificate of appealability because

 Wilson has not made a substantial showing of the denial of a constitutional right.

         THUS DONE AND SIGNED this 17th day of August, 2021.




                                           ELIZABETH ERNY FOOTE
                                           UNITED STATES DISTRICT JUDGE




                                               7
